Concurring Opinion by
Cercone, J.:
Though I concur with the majority’s affirmance of the lower court’s refusal to mark the judgment in question satisfied, I would base my affirmance on different reasoning: The majority has failed to distinguish between appellants’ continuing liability for any balance due on the original debt and appellants’ liability on the judgment note which merely evidenced the debt. Contrary to the majority’s view, I would hold that by limiting execution on the note to the specified personal property, the note does for all practical purposes limit the extent of the lien of the judgment entered on the note. The appellees have levied such execution as the limitations of the note will allow, and therefore no further execution can be obtained thereon. However, appellants do remain liable for any balance of the original debt and can be sued therefor in assumpsit. The judgment obtained in such assumpsit action can then be resorted to by appellees. To permit the obligation *381of the note to be marked satisfied and paid in full would prejudice appellees in their suit against appellants for that balance of the original debt evidenced by the note.